PER CURIAM.
This appeal is by the plaintiff below from an adverse judgment in a divorce action. On August 26, 1970, the appellant Betty Sharpe filed a complaint for divorce against the appellee Donald J. Sharpe, alleging a common-law marriage and charging as grounds for divorce that the defendant had been guilty of extreme cruelty and of habitual indulgence in violent and ungovernable temper.
The plaintiff alleged the parties had formed or entered into a common-law marriage in 1966, at a time when such marital unions were lawful in Florida. The defendant contested the plaintiff’s claim of a common-law marriage. Following trial of the cause before the court judgment was entered holding “the plaintiff has failed to establish the existence of a common law marriage”, and dismissing the complaint.
Upon consideration of the record, briefs and argument, we find no reversible error has been shown. The evidence was in conflict on issues relating to material elements essential to a common-law marriage, including the vital issue of whether there was an agreement by the parties therefor. The trail court, as was its province, resolved those issues in favor of the defendant, upon consideration of the conflicting testimony and the reasonable inferences to be drawn therefrom when viewed with the facts and circumstances disclosed. The judgment of the trial court is supported by competent substantial evidence, and the appellant has made no showing which would justify this court in disturbing the decision.
Affirmed.